Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Claim Status
3.	Claims 1, 3-5, 7, 11-18, 20-21, 23-24, and 26-30 are allowed
	Claims 2, 6, 8-10, 19, 22 and 25 stand cancelled
	Claim dependency has been modified to show; claim 11 depending from claim 1,  
	The restriction requirement to claims 17-20 is withdrawn upon amendment 

Reasons for Allowance
4.	The most representative art of reference related to a marking tool used in a welding process are found to be the arts to over Cazzola (US 2011/0311297), Speicher (US 4,557,191), Edoardo Rossetti (US 5,626,672) of Beattie (US 6,046,431) and Aiteanu Dorin (hereinafter Aiteanu) "Virtual and Augmented Reality Supervisor for a New Welding Helmet" November 15, 2005, pages 1-150“(IDS; 06/30/2020), disclosing 
	It is concluded that none of the prior arts of reference searched, along with a revised IDS art and NPL publications analyzed disclose or teach the amended claimed matter prior to the invention’s effective filing date.
Conclusion
5.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/